261 F.2d 828
Roelof VAN DEN BERG, Appellant,v.John M. LEHMANN, District Director, Immigration andNaturalization Service, Appellee.
No. 13574.
United States Court of Appeals Sixth Circuit.
Dec. 15, 1958.

Henry C. Lavine, Cleveland, Ohio, for appellant.
G. W. Morrison, Sumner Canary, Cleveland, Ohio, for appellee.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and GOURLEY, district judge.
PER CURIAM.


1
In this deportation proceeding, the District Court dismissed appellant's Petition to Review and stayed execution of deportation order pending appeal.


2
The question is presented as to whether appellant has been denied by Immigration and Naturalization Service the reasonable opportunity to be represented by counsel as he shall choose, and if he has been given an intelligent, reasonable opportunity to present evidence in his own behalf as required by law.  8 U.S.C.A. 1252(b)(2) and (3).


3
We believe the government agency has not complied with the provisions of law.


4
Alien does not understand, speak or read English.  He has never been represented by counsel as he shall choose at any hearing, and has had no intelligent, reasonable opportunity to explain the detailed circumstances relative to the offense committed in the country of Holland which gives rise to the deportation proceeding.


5
It is impossible to determine intelligently under the record as it now exists whether the order of deportation is based upon reasonable, substantial and probative evidence as required by law.  8 U.S.C.A. 1252(b)(4).


6
It appears that Immigration and Naturalization Service has not offered appellant the rights and privileges provided by law.  The judgment of the District Court is reversed, and the cause is remanded with direction that the proceedings be stayed so that appellant will have the right and opportunity, after due notice, to be represented by counsel of his choice and to offer evidence in his own behalf before an appropriate representative of Immigration and Naturalization Service.